Citation Nr: 1033533	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  03-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for post-operative residuals of 
cervical spine astrocytoma-ependymoma with Brown-Sequard's 
syndrome, claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 1990 and service thereafter in the U.S. Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2005, the Veteran and his spouse testified during a 
hearing held at the RO before the undersigned.  A transcript of 
the proceeding is of record.  In November 2005, the Board 
remanded this matter for additional development.  In 2009, 
following substantial completion of the requested development, 
the matter was returned to the Board.  Thereafter, the Board 
requested an independent medical examination opinion.  38 C.F.R. 
§ 20.901(d).  The matter was most recently remanded by the Board 
in April 2010 in order to have the RO consider the Veteran's 
Social Security disability determination records prior to the 
Board's review of such evidence.  See Disabled American Veterans 
(DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. 
Cir. 2003)(discussing the right to initial consideration of 
evidence by the agency of original jurisdiction).  

In August 2010, the Veteran submitted additional evidence 
accompanied by a waiver of initial RO review of such.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with cervical spine astrocytoma-
ependymoma in July 1995.  

2.  The Veteran served as a single channel radio operator and did 
not participate in a "radiation-risk activity" as defined by 
regulation for purposes of presumptive service connection for 
diseases specific to radiation-exposed veterans.  

3.  The preponderance of the evidence is against a finding that 
post-operative residuals of cervical spine astrocytoma-ependymoma 
with Brown-Sequard's syndrome was incurred during service or is 
related to events in service, to include exposure to ionizing 
radiation; and there is no evidence that such manifested to a 
compensable degree within one year following discharge from 
service.  


CONCLUSION OF LAW

The criteria to establish service connection for post-operative 
residuals of cervical spine astrocytoma-ependymoma with Brown-
Sequard's syndrome are not met.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In May 2001 and December 2005 letters, VA satisfied these 
criteria.  In the letters, the RO advised the Veteran of the 
basic criteria for service connection and explained VA's duties 
to assist him in obtaining evidence relevant to the claim.   

In addition, the United States Court of Appeals for Veterans 
Claims has observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  
Compliance with the first Pelegrini II element requires notice of 
these five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006).  Here, the Veteran has not 
been advised as to elements 4 and 5.  Nevertheless, since the 
claim for service connection is being denied any failure to 
advise the Veteran concerning the degree of disability and how VA 
assigns effective date is rendered moot.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and service personnel 
records are in the file.  In addition, the RO has obtained 
identified VA outpatient treatment records and Social Security 
disability records.  The Veteran has submitted private treatment 
records.  During the June 2005 hearing, the Veteran identified 
additional potentially relevant records from physicians in Ocala 
who originally diagnosed the cervical spine tumor.  The Veteran, 
however, did not provide any address information in a release he 
provided VA.  Therefore, VA could not assist him in obtaining the 
records.  He was advised of this fact in the April 2008 
supplemental statement of the case.  Thus, in the absence of the 
Veteran's cooperation, no further assistance is owed in 
attempting to obtain these records.  Based on the RO's efforts, 
the Board finds that there has been substantial compliance with 
its remand directives.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Here, the Veteran underwent 
a VA examination in September 1995, in conjunction with a then-
pending claim for non-service connected pension benefits.  This 
examination included findings documenting the Veteran's current 
disability and is considered adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The examination did not contain an 
opinion as to the likely etiology of the cervical spine cancer.  

However, in October and December 2009, the Veteran's claims file 
was reviewed by an independent medical expert in hematology and 
oncology pursuant to the Board's authority under 38 C.F.R. 
§ 20.901(d).  The expert provided an opinion as to the issue on 
appeal.  That opinion is also considered adequate.  Id.  

Finally, the Board has considered the Veteran's request that the 
Board send tissue samples to the Armed Forces Institute of 
Pathology.  The Board has authority, pursuant to 38 C.F.R. 
§ 20.901(b), to send tissue samples to the Armed Forces Institute 
of Pathology (AFIP).  That use of such authority is 
discretionary.  Under 38 C.F.R. § 20.902, there must be a showing 
of good cause warranting such an opinion be obtained, such as a 
complex or controversial medical or legal issue.  This case 
clearly involves a complex medical issue, and it was for this 
reason that the Board exercised its discretionary authority under 
38 C.F.R. § 20.901(d) to obtain an independent medical opinion.  
In requesting an additional opinion be obtained from AFIP, the 
Veteran's attorney has provided no good cause, but has merely 
asked that the Board do so.  In light of the clear independent 
medical opinion provided by an appropriate specialist, there must 
be some showing as to why further inquiry is warranted in this 
case.  None has been provided by the attorney, and the Board is 
unable to identify any good cause from review of the file.  In 
the absence of good cause, and in light of the fact that there is 
otherwise sufficient evidence to adjudicate the claim, the 
request to send pathologic material to AFIP is denied.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.



II.  Background and Analysis

The Veteran contends that he was exposed to ionizing radiation in 
service while performing satellite computer terminal monitoring 
work.  Specifically, he alleges that he sat in a confined 
workspace on 12-hour shifts, four days or nights a week, in close 
proximity to a keyboard, incription device, modem, and computer 
terminal.  He states that the satellite transmission unit 
equipment had warning stickers advising that radiation was 
emitted during use.  He states that the unit would send and 
receive encrypted messages via satellite and print them using 
thermal imaging paper.  He states that the equipment required a 
cooling fan and it put out a lot of heat.  He also alleges 
exposure to microwave radiation during field exercises on the 
roof where the satellite mobile transmission antennas were 
located.  He attributes the long-term exposure to the development 
of a cervical spine tumor.  

The Veteran's service personnel and service medical records are 
associated with his claims file.  The service personnel records 
reflect that his primary MOS was a Single Channel Radio Operator.  
He served overseas in Germany from June 1987 to July 1990.  

His service treatment records include a report of medical history 
dated in November 1990 in which the Veteran reported an eight-
month history of shoulder pain.  He reported no trauma but 
reported a history of weightlifting.  He also reported a history 
of headaches that occurred during night shifts or when exposed to 
diesel fuel.  A history of dizziness was noted as being 
orthostatic.  

When examined for enlistment into the Army Reserves in August 
1991, the Veteran noted a history of right shoulder pain after 
lifting weights.  

In July 1995, the Veteran was seen for medical treatment with 
complaints of neck pain of a two-month duration.  He attributed 
the pain to an injury while removing a kitchen countertop.  He 
underwent an MRI of the cervical spine.  Findings revealed a 
intradeullary cystic lesion.  There were two focal nodules within 
the lesion that raised the possibility of a neoplastic process.  
On August 2, 1995, he underwent a surgical resection of the 
tumor.  The tumor was characterized as a mixed type, with 
features of astrocytoma and ependymoma.  

The Veteran underwent a VA examination in September 1995.  At 
that time, a social history indicated that the Veteran had been 
out of the service for about three years when he started to have 
difficulty.  The examiner noted that following the surgical 
resection the Veteran had severe partial impairment, was 
wheelchair bound, and had weakness and spasticity.  The pertinent 
diagnosis was Brown-Sequard's syndrome, and status post resection 
and radiation therapy of cervical mixed astrocytoma-ependymoma.  

An August 1998 examination by R. W. S., M.D. noted that the 
Veteran began having problems in 1995 with pain in his neck and 
some numbness and tingling in his left arm and hand.  

The Veteran underwent a physical examination with J. C. W., M.D., 
in August 1999.  Therein, the examiner noted the Veteran's 
contention that exposure to radiation in the military caused the 
astrocytoma.  The examiner noted, however, that the Veteran did 
not present any evidence to indicate that he was exposed to 
radiation in the work place.  The examiner also noted that the 
Veteran did not present any evidence of other coworkers who had 
similar maladies.  In addition, he stated that there were no 
reports of any hair loss during service or other stigmata that 
would be indicative of excessive radiation exposure.  The 
examiner noted the Veteran's history of shoulder pain in service.  
Following a physical examination, the examiner stated: 

Based on the patient's history he was noted to suffer signs 
and symptoms which would be directly related to the 
cervical tumor prior to his discharge from the military.  
Unfortunately, without documentation such as that noted in 
the history it would be difficult for me to make an 
equivocal statement that the patients tumor in the cervical 
region was directly related to radiation exposure.  

In April 2000, the RO contacted the National Personnel Records 
Center and requested a DD 1141, or other record of exposure to 
radiation.  A response indicated that the document or information 
was not a matter of record.  

In a May 2001 examination report from M. I. S., M.D., the 
physician indicated that the Veteran used to work with satellite 
communication terminals in Germany with exposure to ionizing 
radiation.  He stated that it was "very possible that the tumor 
and the current problem are related to the exposure during the 
service time to the radiation and of course the awkward positions 
and manipulation of the cervical spine in general."  

In June 2001, the RO contacted the Army Radiation Standards and 
Dosimetry Lab and requested information concerning any possible 
occupational exposure to ionizing radiation.  A response 
indicated that there was no record of the Veteran's exposure to 
ionizing radiation.  

An August 2001 opinion from J. P., M.D. stated that the Veteran 
worked with radio transmitting equipment while in the military.  
The examiner noted that the data suggesting a link between cancer 
and exposure to radio and microwaves was "controversial."  He 
described a study from the Journal of Occupational and 
Environmental Health which stated that "the findings suggest 
that young persons exposed to high levels of RF/MV (radio 
frequency / microwave) for long periods in settings where 
preventive measures were lax were at increased risk for cancer."  
He went on the state that he "did not know the exact exposure or 
even the exact type of exposure from his military experience, so 
[he] can not give a more precise statement, than there is a 
potential connection between that exposure and his cancer."  

Social Security Administration disability determination records 
indicate that the Veteran is disabled due to status post cervical 
cord tumor.  The disability began, for Social Security purposes, 
on July 20, 1995.  


In a May 2008 statement, the Veteran's wife indicated that his 
reports of shoulder pain during service were real and were not 
due to weightlifting.  She stated her belief that the Veteran's 
cancer was due to occupational exposure to ionizing radiation.  

As noted, in June 2009, the Board referred this matter for an 
independent medical examination opinion.  

In a September 2009 opinion letter, the examiner, a medical 
director at the Hematology Oncology Clinic at the Virginia 
Commonwealth Medical Center cited to research which indicated a 
case study involving 5 radar workers who developed brain cancer 
after a short latency period.  He stated that the cancer 
associated with radiation exposure in radar workers was leukemia.  
He stated that there was not consistent data available in the 
epidemiologic literature to conclusively support that 
microwave/radar exposure is directly responsible for the 
development of malignant brain tumors.  

The Board returned the opinion to the examiner after determining 
that it was insufficient.  It requested that the examiner provide 
an opinion as to the likelihood that the Veteran's cervical 
astrocytoma-ependymoma was the result of microwave/radio 
frequency exposure during service.  

In a December 2009 supplemental opinion, the independent medical 
examiner stated that:

Cervical astrocytoma-ependymoma [sic] arises predominantly 
in the cerebellum or brainstem but also in the cerebral 
hemispheres and spinal cord when oncogenes become activated 
and tumor suppressor genes become deleted.  The etiology of 
these changes is unknown.  The etiology or cause for this 
Veteran's astrocytoma-ependymomo is therefore unknown.  

The examiner noted that the medical literature did not include 
conclusive data on the relationship between brain tumor or cancer 
and microwave radiation exposure.  After discussing the reported 
data, the examiner concluded that it was "unlikely that the 
Veteran's brain tumor was caused by exposure to microwave 
radiation."  

The laws pertinent to the claims for service connection are as 
follows:  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Service connection may also be granted for certain chronic 
diseases, including malignant tumors or tumors of the spinal 
cord, if manifested to a compensable degree within one year 
following discharge from active military service.  38 C.F.R. §§ 
3.307, 3.309 (2009).

In addition, service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  See Hilkert v. West, 
12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  
First, there are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  "Cancer of the 
brain" is among the diseases specific to radiation-exposed 
veterans.  38 C.F.R. § 3.309(d)(2)(xviii).  Second, direct 
service connection may be established under 38 C.F.R. § 3.303(d) 
by showing that the disease or malady was incurred during or 
aggravated by service.  Third, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a "radiogenic disease."  See 38 C.F.R. 
§ 3.311(b)(2),(4) (2008).  The Board notes that "any other 
cancer" is one of the diseases listed as a radiogenic disease.  
38 C.F.R. § 3.311(b)(2)(xxiv).  

The Board will review each method, addressing the issue of direct 
service connection last.  

First, the evidence shows that the Veteran was not diagnosed with 
the cervical spine cancer until over 4 and half years following 
discharge from active duty.  While there are some vague reports 
to a history of shoulder problems during and following discharge 
from service, there is no probative evidence that he had a 
chronic disease manifest to a degree of 10 percent within the 
first post-service year.  Hence, the provisions concerning 
presumptive service connection for certain chronic diseases is 
not for application.  38 C.F.R. § 3.307(a)(3).  

Second, while the Veteran arguably had a disease specific to 
radiation-exposed veterans (brain cancer); the weight of the 
competent and probative evidence does not show that he was a 
"radiation-exposed veteran."  

The term "radiation-exposed veteran" has a very specific 
definition under law and means a veteran who participated in a 
"radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" 
means onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima or 
Nagasaki during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war of Japan 
during World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or Nagasaki; 
certain presence on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee; or certain service 
before January 1, 1974, on Amchitka Island, Alaska.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 Fed. Reg. 3,612-
16 (Jan. 25, 2002).  

Here, the Veteran did not participate in a "radiation risk 
activity" as that term is defined and thus is not a "radiation-
exposed Veteran."  Hence, the presumptive provisions of 
38 C.F.R. § 3.309 are not for application.  


Third, the Board has considered whether service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue, here cervical spine cancer, is a "radiogenic 
disease."  38 C.F.R. § 3.303(d) permits for the granting of 
service connection for a disease diagnosed after discharge, when 
the evidence establishes that the disease was incurred during 
service.  

VA has established special procedures to follow for those seeking 
compensation for diseases related to exposure to radiation in 
service.  See Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 
(1984); 38 C.F.R. § 3.311.  This regulation provides that:

In all claims in which it is established that a radiogenic 
disease first became manifest after service . . . and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided . . . are reported as a range of doses 
to which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.

38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological obligations 
upon both parties.  Wandel v. West, 11 Vet. App. 200 (1998).  
First, there must be evidence that the veteran suffered from a 
radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4).  This disease 
must manifest within a certain time period after exposure.  38 
C.F.R. § 3.311(b)(5).  Once a claimant has established a 
diagnosis of a radiogenic disease within the specified period and 
claims that the disease is related to radiation exposure while in 
service, VA must then obtain a dose assessment.  38 C.F.R. § 
3.311(a)(1).  

Here, the Veteran suffered from a cervical spine cancer which is 
characterized as "any other cancer" under 38 C.F.R. 
§ 3.311(b)(2)(xxiv).  As the claimant established a diagnosis, VA 
was required to obtain a dose assessment.  Here, VA requested any 
information pertaining to the Veteran's exposure to ionizing 
radiation, to include obtaining a DA 1141 and any dose estimate.  
There was no record of any exposure.  Hence, no dose estimate was 
prepared.  

Accordingly, in the absence of evidence of a dose assessment, the 
presumptive provisions of 38 C.F.R. § 3.311 are not for 
application.  

The United States Court of Appeals for the Federal Circuit has 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1040 (1994).  

Here, the Board has considered whether direct service connection 
is warranted, but finds, however, that the preponderance of the 
evidence is against the claim.  First, the Board finds that the 
service treatment records are silent for any findings of cervical 
spine cancer.  They contain an isolated reference to shoulder 
pain but do not indicate that the pain was centered over the 
cervical spine.  In addition, they suggest that the pain may be 
related to strain from weight lifting.  

The Board is precluded from using medical judgment in evaluating 
the claim and has reviewed the competent medical opinion evidence 
of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Court has found that guiding factors in evaluating the 
probative value of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was the 
product of reliable principles and methods, and whether the 
medical professional applied the principles and methods reliably 
to the facts of the case.  See Nieves-Rodriguez, 22 Vet. App. 
295, 302 (2008).  An opinion that contains only data and 
conclusions is afforded no weight.  The initial inquiry in 
determining probative value is to assess whether a medical expert 
was fully informed of the pertinent factual premises (i.e., 
medical history) of the case.  Although being fully and 
accurately informed of the relevant medical history is necessary, 
the most probative value of a medical opinion comes from its 
reasoning.  Id.  

First, regarding J. C. W.'s August 1999 opinion, the physician's 
opinion is equivocal and admittedly is based on incomplete data.  
The examiner notes that he is unaware of the Veteran's level of 
exposure to radiation.  He also admits that without such data he 
cannot make a more precise statement.  The Court has held that 
medical opinions which are speculative, general or inconclusive 
in nature, cannot support a claim.  Id.  The Board thus places 
little weight of probative value on that statement.  

Similarly, M. I. S., M.D., in his May 2001 examination report is 
also equivocal stating that the relationship is "very 
possible."  It is unclear what the examiner means by this 
expression and the Board is left to conclude that the opinion is 
too speculative in nature.  Id.  See also Bostain v. West, 11 
Vet. App. 124, 127-28 (1998).  

In addition, the August 2001 opinion from J. P., M.D. is also not 
probative.  While this examiner reviews the literature for 
guidance, he notes that the relationship between radio and 
microwaves and the subsequent development of cancer is 
controversial.  Other than generally providing information 
concerning the relationship, he is unable to provide a specific 
opinion concerning the Veteran's possible occupational exposure.  

The Board has considered the statement from the Veteran and the 
Veteran's wife.  While the Veteran's statements concerning cancer 
symptoms has been considered, the Board finds that due to the 
highly complex nature of the disability in question, they are not 
competent to offer an opinion as to the etiology of the cervical 
spine cancer.  Indeed, opinions as to medical causation are 
generally outside of the competency of a lay person, and the 
Veteran's and his spouse's contended causal relationship between 
cervical spine cancer residuals and service cannot be given 
significant probative weight.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

Additionally, the Board has reviewed the scientific journal 
articles submitted.  These articles for the most part address the 
relationship between exposure to radar waves.  They tend not to 
address astrocytoma and ependymoma.  While these articles are 
instructive, the Board finds that they are afforded less 
probative weight than the opinions from medical examiners who 
have had the opportunity to review the Veteran's claims file and 
consider his specific circumstances.  

In this respect, the Board finds most probative the opinion from 
the independent medical examiner.  First, this examiner has 
expertise in oncology and hematology.  In addition to being the 
medical director of a hematology and oncology clinic, the 
examiner is also a professor of medicine.  In providing an 
opinion that the Veteran's cervical spine cancer was unlikely 
related to service, the examiner conducted a review of the 
Veteran's claims and reviewed the appropriate medical literature.  
Following such review, the independent medical examiner provided 
an opinion that is reasoned and appears to apply the medical 
principles and methods reliably to the facts of the case.  

Accordingly, the Board finds that the supplied opinions in 
support of the Veteran's claim do not place the evidence in a 
state of equipoise and are afforded less probative weight than 
the opinion of the independent medical examiner.   

The Board is sympathetic to the Veteran's claim and recognizes 
the sincerity of his belief that the residuals of cervical 
astrocytoma-ependymoma are due to in-service radiation exposure.  
As noted, however, for complex medical matters such as this one, 
the Veteran is not competent to provide a medical etiology 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).  The Board has reviewed the record in detail and finds 
that a preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is not 
for application.  38 C.F.R. § 3.102.  There is no basis under the 
applicable laws and regulations for awarding the benefit sought.  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for post-operative residuals of cervical spine 
astrocytoma-ependymoma with Brown-Sequard's syndrome is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


